 1

 2                               UNITED STATES DISTRICT COURT
 3                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4                                      OAKLAND DIVISION
 5

 6 LISSETTE MUNOZ, et al.,                              Case No: 19-cv-00465 SBA
 7                 Plaintiffs,                          ORDER DENYING STIPULATION
                                                        TO CONTINUE TRIAL DATE AND
 8         vs.                                          PRE-TRIAL DEADLINES
                                                        WITHOUT PREJUDICE
 9 CITY OF DALY CITY, et al.,
                                                        Dkt. 49
10                 Defendants.
11
            On February 21, 2020, the parties filed a stipulation to continue the trial date and
12
     pre-trial deadlines. Dkt. 49. Once entered, a scheduling order “may be modified only for
13
     good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). The parties state that
14
     an “attached declaration of counsel sets forth the asserted good cause for the stipulation.”
15
     Dkt. 49 at 3. However, no declaration is attached, and the stipulation itself fails to set forth
16
     good cause to modify the pretrial schedule. See Zivkovic v. S. Cal. Edison Co., 302 F.3d
17
     1080, 1087 (9th Cir. 2002) (“good cause” may be shown where pretrial deadlines cannot
18
     reasonably be met despite the diligence of the those seeking the extension). Accordingly,
19
     the parties’ stipulation is DENIED without prejudice to the re-filing of a stipulation that
20
     sets forth the requisite good cause.
21
            IT IS SO ORDERED.
22
     Dated: 02/24/20                                   ______________________________
23                                                     SAUNDRA BROWN ARMSTRONG
24                                                     Senior United States District Judge

25

26

27

28
